.. ~d 24".513 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)


                                           UNITED STATES DISTRICT CO                                                                 SEP Oe 2019
                                                   SOUTHERN DISTRICT OF CALIFORNIA                                 CLERK I/ S r:i,sn1,n COURT
                                                                                                               SOUTHl:P.t\i :11s1·R11~;-i U!·· CAL!FL1RN:A
                            United States of America                                 JUDGMENT                   _1.1LCRIMINAL CASE:·;t't}:,.~
                                           V,                                        (For Offenses Committed On or After November 1, 1987)


                             Serapio Barrera-Alberto                                 Case Number: 3: l 9-mj-23660

                                                                                     Rebecca C Fish
                                                                                     Defendant's Attorney


 REGISTRATION NO. 88847298

 THE DEFENDANT:
  ISi pleaded guilty to count( s) I of Complaint
                                  --------'--------------------------
  •   was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                          Nature of Offense                                                                      Count Number(s)
 8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                            I
  •    The defendant has been found not guilty on count( s)
                                                                               -------------------
  •    Count( s)
                          ------------------
                                                                                  dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term qf:
                        '',v,,,,
                       !El. TIME SERVED                                         • ________ days

  ISi Assessment: $10 REMITTED ISi Fine: WAIVED
  ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
\the defendant's possession at the time of arrest upon their deportatiOI\f~r\ i;e]Iwval.
 :tJ ~i9,u,rt;rec9Ill\lr,(fl)-ds defendant be deported/removed with relativ,e,
         \ \ ,t   i\ \    t. . \., /, t
                                                                                  1
                                                                                    \ •. · . di\t                      .    ..
                                                                                        ·~; f\J 1\\_d (1./;\ \i\ l :w ,·; ,il,.-t
                                                                                                               t\
                                                                                                                                         charged in case
         ,            "                                                                 'i\lJ,;\.('\i<l·V~.l\f\j/


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Friday, September 6, 20 I 9
                                                                                  Date of Imposition of Sentence



                                                                                  HONORABLE MITCHELL D. DEMBIN
                                                                                  UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                      3:19-mj-23660
